DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Drawings
The drawings filed on March 30, 2021 are acceptable for examination purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: [the file system tier is configured to implement snapshot operations upon data stored across both the persistent memory and the storage and a frontend file system configured to provide a client device with access to the data stored across the persistent memory by a persistent memory file system and the storage by a storage file system]  in claim 21 and  [the persistent memory tier is configured to enable forwarding of modify operations from the persistent memory tier to the file system tier for execution through the storage file system, wherein the forwarding is enabled in response to an indication from the file system tier that a snapshot operation is to be implemented] in claim 22 and [the persistent memory tier is configured to initiating framing to notify the storage file system of blocks within the persistent memory file system that comprise more up-to-date data than corresponding blocks within the storage file system, wherein the framing is initiated in response to an indication from the file system tier that a snapshot operation is to be implemented] in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13,18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0340083 issued to Darwin Ou-Yang et al. (“Ou-Yang”).

As per claim 1, Ou-Yang teaches A method comprising: 
receiving a notification that a snapshot of data stored across a persistent memory file system and a storage file system of a node is to be generated ( Ou-Yang: [0050], as the user node operational state data may correspond to a snapshot of the states across the various system components of the computer device and may include data about drivers, operating system, applications and corresponds to the contents pf the memory that (e.g. results in) the user operational state. A snapshot of the memory 124 containing the overlay data 120 may be captured); 
enabling forwarding of modify operations from a persistent memory tier that received the modify operations to a file system tier for execution through the storage file system (Ou-Yang: A write filter 140 (Fig.1B) may be configured to intercept all modifications to any sector on a protected volume. Anytime the file system attempts to modify a protected sector, the write filter 140 may instead redirect the sector from the protected volume to an overlay, and then modify the overlay, para 0029. The write filter 140 , para 0029. The write filter 140 may be included in the stack 138 of the computing device 102, para 0054 and Figure 1B);
 initiating framing to notify the storage file system of blocks within the persistent memory file system that comprise more up-to-date data than corresponding blocks within the storage file system  (Ou-Yang: Figure 5, [0074], as implementation of an anchor. The changes are depicted as persistent changes  510 when anchor point 520 is defined , which causes the persisted changes 510 to be available for future reboots. A snapshot of the memory 124 containing the overlay data 120 may be captured. Claim 1); 
and in response to the framing completing, facilitating a consistency point operation by the storage file system to create the snapshot through the storage file system and to create a snapshot image through the persistent memory file system as part of the snapshot (Ou-Yang: [0050], as snapshot across various components, [0052], as memory image).
As per claim 2, same as claim arguments above and Ou-Yang teaches The method of claim 1, comprising: in response to the snapshot being created and the forwarding of the modify operations removing stale data from the persistent memory, disabling the forwarding of incoming modify operations so that the incoming modify operations are executed upon the persistent memory file system (Ou-Yang: [0050], as snapshot across various components, [0052], as memory image, [0028], as write filter to enabled  data writes that are intended for the first partition to be redirected a memory location, virtual overlay, different partition  or suitable storage location). 
As per claim 3, same as claim arguments above and Ou-Yang teaches The method of claim 1, comprising:
 implementing a timer for a framing process that scans the persistent memory to identify and frame the blocks within the persistent memory file system that comprise the more up-to-date data, wherein the framing process is aborted based upon the timer timing out (Ou-Yang: [0074], as Figure 5 depicts a timing diagram illustration start-up of device at t1 where device a known good state . Until t2 when anchor point is defined , changes are made, the changes are depicted as persistent changes when anchor point is defined which causes the persisted changes.).
As per claim 4, same as claim arguments above and Ou-Yang teaches: The method of claim 1, comprising:
in response to receiving an access request to access first data within the snapshot, retrieving the first data from the storage file system based upon a determination that the first data is stored through the storage file system (Ou-Yang: [0030], as any reads sent to the protected volume 150 may be sent to the underlying volume unless those sectors already exist in the overlay file, in which case reads are fetched from the overlay file 151. The underlying volume may reside in the underlying hard drive.).

As per claim 5, same as claim arguments above and Ou-Yang teaches the method of claim 4, comprising: 
in response to the access request targeting second data within the snapshot, utilizing a file block number, provided to the storage file system by the framing, to access a block within the persistent memory file system comprising the second data (Ou-Yang: [0030], as any reads sent to the protected volume 150 may be sent to the underlying volume unless those sectors already exist in the overlay file, in which case reads are fetched from the overlay file 151. The underlying volume may reside in the underlying hard drive.).
As per claim 6, same as claim arguments above and Ou-Yang teaches:
The method of claim 1, comprising: failing subsequently received snapshot requests until the snapshot is created (Ou-Yang: [0050], as a snapshot of the memory 124 containing the overlay data 120 may be captured. Claim 1).

As per claim 7, same as claim arguments above and Ou-Yang teaches The method of claim 1, comprising:
 in response to identifying a remote direct access memory transfer from the persistent memory file system of the node to a partner node, suspending the consistency point operation until completion of the remote direct access memory transfer (Ou-Yang: Figure 5, [0074], as implementation of an anchor. The changes are depicted as persistent changes  510 when anchor point 520 is defined , which causes the persisted changes 510 to be available for future reboots.).
As per claim 8, same as claim arguments above and Ou-Yang teaches The method of claim 1, comprising:
 maintaining snapshot creation state information comprising a first state indicating at least one of the storage file system has received a snapshot request to create the snapshot or the persistent memory file system has been notified by the storage file system that the snapshot is to be created (Ou-Yang: [0050], as user mode operational sate data 120 corresponds to a snapshot of the state of various system components).
As per claim 9, same as claim arguments above and Ou-Yang teaches The method of claim 8, comprising:
 updating the snapshot creation state information to a second state indicating at least one of the persistent memory file system has enabled the forwarding, the persistent memory file system has initiated the framing, or the persistent memory file system has notified the storage file system that the framing is complete (Ou-Yang: [0050], as user mode operational sate data 120 corresponds to a snapshot of the state of various system components).
As per claim 10, same as claim arguments above and Ou-Yang teaches The method of claim 9, comprising:
 updating the snapshot creation state information to a third state indicating at least one of the consistency point operation has initiated the creation of the snapshot, the persistent memory file system has been notified to create the snapshot image, the persistent memory file system has disabled the forwarding, or the consistency point operation has created the snapshot (Ou-Yang: [0050], as user mode operational sate data 120 corresponds to a snapshot of the state of various system components).

As per claim 11, same as claim arguments above and Ou-Yang teaches The method of claim 1, comprising:
 atomically implementing a pending operation to either fully execute against the snapshot or fully execute against an active file system for which the snapshot is being created, wherein the pending operation is restricted from executing across both the snapshot and the active file system (Ou-Yang: [0190], as receiving a request to update the known good state , the update comprising data operable to launch the computing device to reboot the computing device. Claim 1, as in response to the request to establish the updated known good state , persisting the record such that in response to a reboot of the computing device , the record is usable to restore the redirected writes, thereby launching the computing device to the updated known good state.).

As per claim 12, same as claim arguments above and Ou-Yang teaches The method of claim 1, wherein the enabling forwarding comprises:
 in response to receiving a modify operation at the persistent memory tier, forwarding the modify operation as a forwarded operation to the storage file system  (Ou-Yang: A write filter 140 (Fig.1B) may be configured to intercept all modifications to any sector on a protected volume. Anytime the file system attempts to modify a protected sector, the write filter 140 may instead redirect the sector from the protected volume to an overlay, and then modify the overlay, para 0029. The write filter 140 , para 0029. The write filter 140 may be included in the stack 138 of the computing device 102, para 0054 and Figure 1B);
 logging the forwarded operation into a log of the node (Ou-Yang: [0009], a log is maintained where the mapping to the overlay is saved as an index of translations between the original writes to the protected volume and the corresponding redirects to the overlay area);
 writing the data of the forwarded operation to a target object within the storage file system (Ou-Yang: [0003], as redirecting write operations to an overlay, [0008], writes to the overlay area are persisted) ; 
and in response to the forwarded operation being logged in the log, removing a stale copy of the target object from the persistent memory file system and performing a remote direct access memory transfer to notify a partner node that the stale copy of the target object was removed from the persistent memory file system (Ou-Yang: [0008], as writes to the overlay area are persisted. [0009], as a log is maintained where the mapping to the overlay is saved as an index of translations between the original writes to the protected volume and the corresponding redirects to the overlay area).

As per claim 13, same as claim arguments above and Ou-Yang teaches:
The method of claim 1, comprising: 
generating, by the persistent memory file system, the snapshot image as part of the snapshot and adding a hierarchical reference to the snapshot image (Ou-Yang: [0052], as (user operational state data 120 includes a valid memory image).

As per claim 18, Ou-Yang teaches A computing device comprising: 
a memory comprising machine executable code (Ou-Yang: Figure 1B); 
and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to (Ou-Yang:1B, memory, processor): 
in response to receiving a restore request to restore a persistent memory file system and a storage file system to a state of a snapshot, fence the persistent memory file system and the storage file system to block operations directed to the persistent memory file system and the storage file system (Ou-Yang: [0190], as receiving a request to update the known good state , the update comprising data operable to launch the computing device to reboot the computing device. Claim 1, as in response to the request to establish the updated known good state , persisting the record such that in response to a reboot of the computing device , the record is usable to restore the redirected writes, thereby launching the computing device to the updated known good state.);
 restore the storage file system to the state of the snapshot (Ou-Yang: [0190], as in response to a reboot of the computing device , the record is usable to restore the redirected writes, thereby launching the computing device to the updated known good state.);
restore the persistent memory file system to a state of a snapshot image that is part of the snapshot (Ou-Yang: [0190], as in response to a reboot of the computing device , the record is usable to restore the redirected writes, thereby launching the computing device to the updated known good state.); 
and unfence the persistent memory file system and the storage file system (Ou-Yang: [0190], as in response to a reboot of the computing device , the record is usable to restore the redirected writes, thereby launching the computing device to the updated known good state.).


As per claim 19, same as claim arguments above and Ou-Yang teaches: 
The computing device of claim 18, wherein the machine executable code causes the computing device to: 
increase a reference count of the snapshot image so that an active file system points to the snapshot image (Ou-Yang: [0052], as (user operational state data 120 includes a valid memory image).

As per claim 20, same as claim arguments above and Ou-Yang teaches:
The computing device of claim 18, wherein the machine executable code causes the computing device to:
 in response to the computing device experiencing a failure during implementation of the restore request, clear state information within the persistent memory file system (Ou-Yang: as [0036], maintaining user m ode operational state data 120 to maintain the ability to repeatedly enter user mode operational state. Provides the ability to modify and persist the user mode operational state by updating the user mode operational state.). 



As per claim 21, Ou-Yang  teaches A system comprising:
a node including persistent memory managed by a persistent memory tier and storage managed by a file system tier (Ou-Yang:1B), wherein the file system tier is configured to implement snapshot operations upon data stored across both the persistent memory and the storage ( Ou-Yang: [0050], as the user node operational state data may correspond to a snapshot of the states across the various system components of the computer device and may include data about drivers, operating system, applications and corresponds to the contents pf the memory that (e.g. results in) the user operational state. A snapshot of the memory 124 containing the overlay data 120 may be captured) ; and
a frontend file system configured to provide a client device with access to the data stored across the persistent memory by a persistent memory file system  (Ou-Yang: As illustrated in 1B, the device 102 may implement a stack 138 that includes the write filter 140 and persistent memory overlay data 120 in drive 104, papa 0054 and Fig 1B) and the storage by a storage file system (The file system manages the protected volumes and the protected volumes are different than the overlay, papa 0029).



As per claim 22, same as claim arguments above and  Ou-Yang teaches: 
The system of claim 21, wherein the persistent memory tier is configured to enable forwarding of modify operations from the persistent memory tier to the file system tier for execution through the storage file system (Ou-Yang: A write filter 140 (Fig.1B) may be configured to intercept all modifications to any sector on a protected volume. Anytime the file system attempts to modify a protected sector, the write filter 140 may instead redirect the sector from the protected volume to an overlay, and then modify the overlay, para 0029. The write filter 140 , para 0029. The write filter 140 may be included in the stack 138 of the computing device 102, para 0054 and Figure 1B), wherein the forwarding is enabled in response to an indication from the file system tier that a snapshot operation is to be implemented (Ou-Yang: [0050], as the user node operational state data may correspond to a snapshot of the states across the various system components of the computer device and may include data about drivers, operating system, applications and corresponds to the contents pf the memory that (e.g. results in) the user operational state. A snapshot of the memory 124 containing the overlay data 120 may be captured. Claim 1).
As per claim 23, same as claim arguments above and Ou Yang teaches:
The system of claim 21, wherein the persistent memory tier is configured to initiating framing to notify the storage file system of blocks within the persistent memory file system that comprise more up-to-date data than corresponding blocks within the storage file system, wherein the framing is initiated in response to an indication from the file system tier that a snapshot operation is to be implemented (Ou-Yang: Figure 5, [0074], as implementation of an anchor. The changes are depicted as persistent changes  510 when anchor point 520 is defined , which causes the persisted changes 510 to be available for future reboots. A snapshot of the memory 124 containing the overlay data 120 may be captured. Claim 1). 
10.	Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2019/0188090 issued to Jagadish K. Mukku et al (“Mukku”). 

As per claim 14, Mukku teaches A non-transitory machine-readable medium comprising instructions, which when executed by a machine, causes the machine to: 
in response to a storage file system receiving a snapshot request to delete a snapshot corresponding of data stored across the storage file system and a persistent memory file system, delete the snapshot at the storage file system (Mukku: Figure 13 and [0109], as Figure 13 illustrates a method for deleting snapshots. The method including receiving by a storage manager 102, an instruction to delete a snapshot for the storage volume. The instruction may be received from a user or from a script or other scheduling program that deletes snapshots after a certain amount of time or when they are otherwise no longer needed. Mukku: [0111], as the storage manager transmits an instruction to delete the snapshot to all implicated storage nodes. Mukku: [0112], as upon receiving the instruction , each storage node that receives it may update 1308 its segment map as stored in memory without updating a persistent copy of the segment map stored on the storage device.);
 in response to the snapshot being deleted at the storage file system, remove a reference within a namespace of the persistent memory file system to a snapshot image that is part of the snapshot (Mukku: [0112], as updating the segment map may include removing a reference to the deleted storage node. Mukku: [0115], as snapshots flagged as deleted, Mukku: [0120] , as the storage manager deletes reference to the deleted snapshot from the snapshot hierarchy from the storage volume identified in the notification.);
queue the snapshot image for subsequent deletion of blocks of the snapshot image from the persistent memory file system (Mukku: [0111], as the storage manager transmits an instruction to delete the snapshot to all implicated storage nodes).

As per claim 15, same as claim arguments above and Mukku teaches the non-transitory machine readable medium of claim 14, wherein the instructions cause the machine to:
 process client operations while the snapshot image is queued for subsequent deletion (Mukku: [0012], as the delete instruction does not impair production of IOP processing by the storage node on the storage device).

As per claim 16, same as claim arguments above and Mukku teaches The non-transitory machine readable medium of claim 14, wherein the instructions cause the machine to:
 acknowledge the snapshot request as complete while the snapshot image is queued for subsequent deletion (Mukku: [0120], as the storage manager deletes reference to the deleted snapshot from the snapshot hierarchy of the storage volume identified in the notification.

As per claim 17, same as claim arguments above and Mukku teaches The non-transitory machine readable medium of claim 16, wherein the instructions cause the machine to: 
subsequent to acknowledging the snapshot request as complete, traverse the persistent memory file system to free pages within the persistent memory file system that comprise the blocks of the snapshot image to delete (Mukku: [0118], as the storage node evaluates the persistent copy of the segment map . May notify the storage manager by transmitting an identifier if the deleted snapshot and corresponding volume with message indicating no longer referenced.
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        November 4, 2022
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167